Per Curiam:
The order appealed from should be modified so as to direct the referee to take proof-of the matters alleged in. the answer, as well as the petition, and by directing the referee to report the evidence taken by him, and as so modified affirmed; with ten dollars costs and disbursements against the appellant. Present — Ingraham, ’P. J., Laughlin, Clarke, Scott and Miller, JJ. Order modified as directed in opinion, and as so modified affirmed, with ten dollars costs and disbursements to respondent.